NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 23, 2019 *
                                Decided October 23, 2019

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 18-3024

ROBERT HOSKINS,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of Illinois.

      v.                                        No. 3:14-cv-01427-DGW

THOMAS MEZO, et al.,                            Donald G. Wilkerson,
    Defendants-Appellees.                       Magistrate Judge.

                                       ORDER

         Robert Hoskins, a prisoner held at Menard Correctional Center, maintains that
prison officials were deliberately indifferent toward unsanitary conditions in his cell.
His Eighth Amendment suit went to trial, and the jury found in favor of the defendants.
He moved for a new trial based on newly discovered evidence, but the magistrate judge
denied the motion. On appeal, Hoskins primarily challenges that denial. But he did not
file a notice of appeal from the order denying the motion, so we lack jurisdiction to
consider that challenge. We otherwise affirm the judgment.

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3024                                                                         Page 2



        When Hoskins was transferred to Menard Correctional Center, he was assigned
to a cell that he says was contaminated with feces, blood, food waste, and bugs. He
contends that he asked a first-shift officer for cleaning supplies but was rebuffed. Later
that day, he continues, he repeated his request to a second-shift officer, but that officer
also refused assistance. That night, he asked once more of a third-shift officer and again
was brushed off.

        Two days later, he turned to his counselor, telling her that he had asked officers
on all three shifts for cleaning supplies but they all refused even though they could see
that his cell was unsanitary. Hoskins asked the counselor to help him file grievances
against the officers, but he says that she responded by telling him to “stop crying.”

        Hoskins filed grievances against his counselor and the three officers who refused
to give him cleaning supplies. He also sent letters to the warden and the director of the
Department of Corrections. Hoskins contends that the director ordered the warden to
fix the problem, but she took no action.

       Hoskins then sued the warden, the counselor, and the three officers for refusing
to provide him a sanitary cell in violation of the Eighth Amendment. The parties
consented to proceed before a magistrate judge. See 28 U.S.C. § 636(c).

        During discovery, Hoskins moved, first, to compel the defendants to respond to
his interrogatories and, then, to produce documents pertaining to his cell and any
health inspections of it. But the magistrate judge promptly dismissed these motions
without prejudice upon recruiting counsel for Hoskins, so that counsel could evaluate
how to proceed. Counsel did not renew the motions to compel or file any additional
motions relating to discovery disputes.

       The case proceeded to trial, and the jury returned a verdict for the defendants.

        Eight days after trial—and no longer represented by an attorney—Hoskins filed
both a motion for reconsideration and a notice of appeal. In the motion, he attacked the
sufficiency of the evidence and complained that he had not received all the requested
documents pertaining to his cell conditions. Two days later, he moved for a new trial
based on “newly discovered evidence”—an affidavit from a fellow prisoner who
worked as a porter cleaning cells in segregation and who disputed the defendants’
characterization of the prison’s policy for cleaning cells.
No. 18-3024                                                                        Page 3



        The magistrate judge denied both motions in a single order. The judge first
denied Hoskins’s motion for reconsideration, concluding that the jury’s decision to
credit the defendants’ testimony over Hoskins’s was not contrary to the manifest weight
of the evidence. The judge also denied Hoskins’s request for relief based on newly
discovered evidence. This evidence, the judge ruled, likely could have been obtained
through discovery but, in any event, it was cumulative, immaterial, and not likely to
have resulted in a different outcome at trial. Hoskins did not file a separate notice of
appeal challenging that order.

        On appeal, Hoskins forgoes challenging the jury verdict and instead primarily
contends that the magistrate judge erred by denying his motion for a new trial based on
newly discovered evidence. But this argument is not properly before us. Under Federal
Rule of Appellate Procedure 4(a)(4)(B)(ii), a party intending to challenge an order
disposing of post-judgment motions—here, Hoskins’s motion requesting a new trial—
must file a notice of appeal or an amended notice of appeal within 28 days after the
order has been entered. Hoskins filed his notice of appeal before the magistrate judge
denied his motion for a new trial, and he did not thereafter file a new notice of appeal
or amend his notice to include an appeal of that order. We thus lack jurisdiction to
consider any argument about Hoskins’s post-trial motion for a new trial. See Gonzalez v.
Thaler, 565 U.S. 134, 147 (2012).

        To the extent that Hoskins argues that the defendants improperly refused to
comply with his discovery requests or that the magistrate judge erred by not
compelling the defendants to disclose certain evidence, his contentions lack support.
The record does not reflect that Hoskins’s counsel was improperly denied any
information that she sought, and counsel did not renew Hoskins’s motions to compel.
See, e.g., Reed v. Freedom Mortg. Corp., 869 F.3d 543, 548–49 (7th Cir. 2017) (determining
that counsel’s failure to compel production of documents foreclosed any argument
about “missing evidence”). Nor does Hoskins explain how any of the documents he
sought would have affected his case or usefully supplemented the evidence that he had
presented. In short, the record does not demonstrate that the magistrate judge erred in
resolving any discovery dispute.

      We have considered Hoskins’s remaining arguments, and none has merit.

                                                                              AFFIRMED